Title: To George Washington from Colonel John Hoskins Stone, 22 January 1778
From: Stone, John Hoskins
To: Washington, George

 

May it please your Excellency
Baltimore [Md.]Jany 22nd 1778

Having no field officer to my Regiment who can do duty myself & the Lt Colo. (Forrest) being wounded and the Major having resigned it will be some time before either of us will be fit to take command, and being very anxious to compleat and put my Regiment in the best order against the ensueing Campaign—by the consent and desire of Lt Colo. Smith I take the liberty to beg of your Excellency to permit Colo. Smith to take command in my Regiment untill either myself or the Lt Colo. are fit for the field—this will keep the Regiment properly together and will be very agreeable to all that Corps as Colo. Smith has served with them, the 4th M. Regt which Colo. Smith commands in at present being small and having three field officers with it cannot be any inconvenience to that Regt the officers for the most part of my Regiment are very young, it wou’d therefore be the more necessary that an officer of some experience shou’d command them—wishing Your Excellency all health honor and happiness I am with great respect Yr Very obt Hum. Sert

J. H. Stone

